Citation Nr: 1413199	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-04 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paul Bradley


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to October 1973, and from September 1975 to April 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In his January 2011 substantive appeal, the Veteran requested a hearing before the Board by live videoconference.  He was scheduled for hearing before a Board member at the RO in December 2012.  On the day of his scheduled hearing, the Veteran contacted the RO and requested that his hearing be rescheduled.  The Veteran stated that, over the weekend, he had received an email from his representative with two attachments but was unable to open them.  He stated that he contacted his representative but was told that the representative would not be able to attend the hearing.  In accordance with 38 C.F.R. § 20.704, the appeal should be remanded to afford the Veteran a Board hearing at the RO as he has requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO, as appropriate.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


